Carley, Judge.
After a bench trial, appellant was found guilty of solicitation of sodomy. He appeals from the judgment of conviction and sentence entered by the trial court on its finding of guilt.
The evidence adduced at the bench trial would authorize a finding. that, based upon his words and actions, appellant was not averse to engaging in some unspecified form of sexual activity either in the presence of or with an undercover agent. However, appellant was arrested before the encounter had progressed to the point that any actual or implicit solicitation of a specific act of sodomy ever occurred. See generally Bennett v. State, 21 Ga. App. 505 (94 SE 626) (1917). Compare Anderson v. State, 142 Ga. App. 282 (1) (235 SE2d 675) (1977). It follows that appellant’s enumeration of the general grounds is meritorious and that his conviction must be reversed.

Judgment reversed.


Banke, P. J., and Beasley, J., concur.